       Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 1 of 50




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

TIFFANY WINGO as Administrator of
the Estate of KEVIL WINGO, SR.,
KIEARA WINGO, as surviving child of
KEVIL WINGO, SR., ANGEL
CALLOWAY, as mother and next
friend of ERIKA WINGO, surviving
minor child of KEVIL WINGO, SR.,
and FATIMA THOMAS, as mother and
next friend of KEVIL WINGO, JR.,
surviving minor child of KEVIL
WINGO, Sr.
                                         CIVIL ACTION FILE NO:
           Plaintiffs,
v.
WELLSTAR HEALTH SYSTEM, Inc.,            JURY TRIAL DEMANDED
ANNALEEN VISSER, R.N., YVETTE
BURTON, R.N., SHANNA GRIFFITH,
R.N., KELLY JONES, L.P.N.,
SAMANTHA GARLAND, R.N.,
SHANNEA HOPKINS, L.P.N., COBB
COUNTY SHERIFF’S OFFICE
MAJOR BRANSON HARRIS, in his
individual capacity, COBB COUNTY
SHERIFF’S OFFICE SERGEANT
CHARLES GORDON, in his individual
capacity, COBB COUNTY SHERIFF’S
OFFICE DEPUTY PAUL
WILKERSON, in his individual
capacity.

           Defendants.


                         PLAINTIFFS’ COMPLAINT



                                   -1-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 2 of 50




      Plaintiffs, Tiffany Wingo as Administrator of the Estate of Kevil Wingo, Sr.

Kieara Wingo, as surviving child of Kevil Wingo, Sr., Angel Calloway as mother

and next friend of Erika Wingo, surviving minor child of Kevil Wingo, Sr., and

Fatima Thomas, as mother and next friend of Kevil Wingo, Jr., surviving minor

child of Kevil Wingo, Sr. (hereinafter collectively referred to as “Plaintiffs”) files

this Complaint against Defendants Wellstar Health System, Inc., Annaleen Visser,

R.N., Yvette Burton, R.N., Shanna Griffith, R.N., Kelly Jones, L.P.N., Samantha

Garland, R.N., Shannea Hopkins, L.P.N., Cobb County Sheriff’s Office Major

Branson Harris, in his official capacity, Cobb County Sheriff’s Office Sergeant

Charles Gordon, in his official capacity, Cobb County Sheriff’s Office Deputy Paul

Wilkerson, in his official capacity, and state as follows:

                                     PARTIES

                                          1.

      Plaintiffs are the children of Kevil Wingo, Sr. and Administrator of his

estate and all reside within the Northern District of Georgia and are subject to the

jurisdiction of this Court.

                                          2.

      Defendant Wellstar Health System, Inc. (hereinafter referred to as

“Wellstar”) is a domestic non-profit corporation existing under the laws of Georgia

with its principal place of business at 793 Sawyer Road, Marietta, GA 30062 and




                                         -2-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 3 of 50




may be served with a copy of the Summons and Complaint through its registered

agent, Leo E. Reichert at 793 Sawyer Road, Marietta, GA 30062 and is subject to

the jurisdiction of this court.

                                            3.

       At all times material hereto, Wellstar managed the day-to-day medical

operations at the Cobb County Adult Detention Center (hereinafter referred to as

“CCADC”).

                                            4.

       Defendant Annaleen Visser is a registered nurse that was employed by

Wellstar on September 28-29, 2019 and worked at the CCADC. Ms. Visser

resides at 816 Lazarus Drive, Woodstock, Georgia, 30188 and may be served with

a copy of the Summons and Complaint at this address. This Defendant is subject to

the jurisdiction and venue of this Court.

                                            5.

       On September 29, 2019, Nurse Annaleen Visser worked for Wellstar and

was responsible for providing care, monitoring, and observing Kevil Wingo while

he was housed in the Infirmary at the CCADC.




                                            -3-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 4 of 50




                                          6.

      On September 29, 2019, Nurse Annaleen Visser was acting under the color

of law pursuant to Wellstar’s contract with the CCADC and within the course and

scope of her employment with Wellstar.

                                          7.

      Defendant Yvette Burton is a registered nurse that was employed by

Wellstar on September 28-29, 2019 and worked at the CCADC. Ms. Burton

resides at 3457 Laurel Knoll Court, Powder Springs, Georgia, 30127 and may be

served with a copy of the Summons and Complaint at this address. This Defendant

is subject to the jurisdiction and venue of this Court.

                                          8.

      On September 28-29, 2019, Nurse Yvette Burton worked for Wellstar and

was responsible for providing care, monitoring, and observing Kevil Wingo while

he was housed in the Infirmary at the CCADC.

                                          9.

      On September 28-29, 2019, Nurse Yvette Burton was acting under the color

of law pursuant to Wellstar’s contract with the CCADC and within the course and

scope of her employment with Wellstar.




                                          -4-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 5 of 50




                                         10.

      Defendant Shanna Griffith is a registered nurse that was employed by

Wellstar Health System, Inc. on September 28-29, 2019 and worked at the

CCADC. Ms. Griffith resides at 5033 Manning Drive, Douglasville, Georgia,

30135 and may be served with a copy of the Summons and Complaint at this

address. This Defendant is subject to the jurisdiction and venue of this Court.

                                         11.

      On September 28-29, 2019, Nurse Shanna Griffith worked for Wellstar and

was responsible for providing care, monitoring, and observing Kevil Wingo while

he was housed in the Infirmary at the CCADC.

                                         12.

      On September 28-29, 2019, Nurse Shanna Griffith was acting under the

color of law pursuant to Wellstar’s contract with the CCADC and within the course

and scope of her employment with Wellstar.

                                         13.

      Defendant Samantha Garland is a registered nurse that was employed by

Wellstar Health System, Inc. on September 28-29, 2019 and worked at the

CCADC. Ms. Garland resides at 617 Lexington Way, Woodstock, Georgia, 30189

and may be served with a copy of the Summons and Complaint at this address.

This Defendant is subject to the jurisdiction and venue of this Court.




                                        -5-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 6 of 50




                                         14.

      On September 29, 2019, Nurse Samantha Garland worked for Wellstar and

was responsible for providing care, monitoring, and observing Kevil Wingo while

he was housed in the Infirmary at the CCADC.

                                         15.

      On September 29, 2019, Nurse Samantha Garland was acting under the color

of law pursuant to Wellstar’s contract with the CCADC and within the course and

scope of her employment with Wellstar.

                                         16.

      Defendant Kelly Jones is a licensed practical nurse that was employed by

Wellstar Health System, Inc. on September 28-29, 2019 and worked at the

CCADC. Ms. Jones resides at 8198 Pine Cone Court, Villa Rica, GA 30180 and

may be served with a copy of the Summons and Complaint at this address. This

Defendant is subject to the jurisdiction and venue of this Court.

                                         17.

      On September 28-29, 2019, Kelly Jones worked for Wellstar and was

responsible for providing care, monitoring, and observing Kevil Wingo while he

was housed in the Infirmary at the CCADC.




                                        -6-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 7 of 50




                                          18.

      On September 28-29, 2019, Kelly Jones was acting under the color of law

pursuant to Wellstar’s contract with the CCADC and within the course and scope

of her employment with Wellstar.

                                          19.

      Defendant Shannea Hopkins is a licensed practical nurse that was employed

by Wellstar Health System, Inc. on September 28-29, 2019 and worked at the

CCADC. Ms. Hopkins resides at 13 Rocky Circle, White, GA 30184 and may be

served with a copy of the Summons and Complaint at this address. This Defendant

is subject to the jurisdiction and venue of this Court.

                                          20.

      On September 29, 2019, Shannea Hopkins worked for Wellstar and was

responsible for providing care, monitoring, and observing Kevil Wingo while he

was housed in the Infirmary at the CCADC.

                                          21.

      On September 29, 2019, Shannea Hopkins was acting under the color of law

pursuant to Wellstar’s contract with the CCADC and within the course and scope

of her employment with Wellstar.




                                         -7-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 8 of 50




                                         22.

      On September 29, 2019 Defendant Cobb County Sheriff’s Office Major

Branson Harris was employed by the Cobb County Sheriff’s Office and worked at

the CCADC. Major Harris resides at 58 Liberty View Ct, Acworth, GA 30101 and

may be served with a copy of the Summons and Complaint at this address. This

Defendant is subject to the jurisdiction and venue of this Court.

                                         23.

      On September 29, 2019, Major Harris was acting under the color of law and

within the course and scope of his employment with CCADC.

                                         24.

      On September 29, 2019, Defendant Cobb County Sheriff’s Office Sergeant

Charles Gordon was employed by the Cobb County Sheriff’s Office and worked at

the CCADC. Sergeant Gordon resides at 5379 Telford Cir, Powder Springs, GA

30127 and may be served with a copy of the Summons and Complaint at this

address. This Defendant is subject to the jurisdiction and venue of this Court.

                                         25.

      On September 29, 2019, Sergeant Charles Gordon was acting under the

color of law and within the course and scope of his employment with CCADC.




                                        -8-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 9 of 50




                                           26.

      On September 29, 2019, Defendant Deputy Paul Wilkerson was employed

by the Cobb County Sheriff’s Office and worked at the CCADC.              Deputy

Wilkerson resides at 1068 Merchants Drive, Apt 826, Dallas, GA 30132 and may

be served with a copy of the Summons and Complaint at this address. This

Defendant is subject to the jurisdiction and venue of this Court.

                                           27.

      On September 29, 2019, Deputy Paul Wilkerson was acting under the color

of law and within the course and scope of his employment with CCADC.

                                           28.

      The conduct of all the Defendants was within the exercise of State authority

within the meaning of 42 U.S.C. § 1983.

                         JURISDICTION AND VENUE

                                           29.

      This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, as well as

the Eighth and Fourteenth Amendments of the United States Constitution.

Jurisdiction is founded upon 28 U.S.C. §§1331, 1343, and the aforementioned

constitutional and statutory provisions.




                                           -9-
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 10 of 50




                                          30.

      This Court has jurisdiction over Plaintiffs’ state tort claims pursuant to its

ancillary and pendent jurisdiction under 28 U.S.C. § 1367

                                           31.

      Venue is proper in the Northern District of Georgia, Atlanta Division

pursuant to 28 U.S.C. § 1391 (b) and N.D.L.R. 3.1B(3) because the event giving

rise to this claim occurred in Cobb County, Georgia , which is situated within the

district and divisional boundaries of the Atlanta Division of the Northern District

of Georgia.

                                           32.

      Defendants all reside within the Northern District of Georgia and are subject

to the jurisdiction of this Court.

                                           33.

      The matter in controversy exceeds this court’s $75,000.00 jurisdictional

limit, exclusive of interest and costs.

                                           34.

      Plaintiffs timely submitted an ante-litem notice and a copy of that ante litem

notice is attached as Exhibit A.




                                          - 10 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 11 of 50




                          FACTUAL BACKGROUND

                                         35.

      Attached to this Complaint as Exhibit B is the Affidavit of Claire Teske, a

licensed registered nurse, setting forth the standard of care and the breach of the

standard of care for treatment of patients, including detainees, under these same or

similar circumstances. Nurse Teske’s Affidavit is incorporated herein by reference

as if the same was set forth herein verbatim.

                                         36.

      On September 23-24, 2019, Cobb County Police Department arrested Kevil

Wingo for suspected drug possession of .2 grams of cocaine on a white piece of

paper found in his ashtray.

                                         37.

      On September 24, 2019, Mr. Wingo was booked as a detainee at CCADC.

                                         38.

      From September 24, 2019 through September 27, 2019, Kevil Wingo was

housed in the infirmary at the CCADC for suspected opiate detox.

                                         39.

      From September 24, 2019 through September 27, 2019, Wellstar medical

providers at the CCADC took and recorded Mr. Wingo’s vital signs including

blood pressure and pulse while he was housed in the infirmary at the CCADC.




                                        - 11 -
          Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 12 of 50




                                       40.

      On September 28, 2019, Kevil Wingo was in Three-South of the Cobb

County Adult Detention Center and began to experience abdominal pain and

sweats.

                                       41.

      On September 28, 2019, Kevil Wingo was moved to Four-South of the

CCADC and while he was housed in that location, he experienced abdominal pain,

vomiting and sweats.

                                       42.

      Deputy Devvin Campbell, Deputy Kyle Wedekind and Deputy Sherita Hicks

witnessed Mr. Wingo sweating and complaining of abdominal pain.

                                       43.

      On September 28, 2019, CCADC Deputy Matthew Howard called the

Infirmary and informed the Infirmary Nurse Yvette Burton that Mr. Wingo was

vomiting.

                                       44.

      On September 28, 2019, Pill Nurse Natalie Chance called Nurse Yvette

Burton and informed her that Mr. Wingo was sweating, vomiting and was in pain.




                                      - 12 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 13 of 50




                                       45.

      On September 28, 2019, Nurse Yvette Burton communicated to Deputy

Howard without physically evaluating Mr. Wingo that Mr. Wingo was detoxing

and to have pill nurse give him medicine.

                                        46.

      On September 28, 2019, Nurse Yvette Burton had a telephone conference

with Natalie Chance and told her that Mr. Wingo was detoxing, without physically

evaluating Mr. Wingo.

                                        47.

      On September 28, 2019, while housed on Four-South Mr. Wingo asked

Nurse Natalie Chance and CCADC deputies to go to the infirmary.

                                        48.

      On September 28, 2019, Mr. Wingo was taken to the infirmary in a

wheelchair by Deputy Quentin Appleby. While being transported to the infirmary

Mr. Wingo stated to Deputy Appleby that he was having ulcer pain, that he wasn’t

going to make it and that he wanted to go to the hospital. Deputy Appleby

reported this information to Nurse Yvette Burton and other Wellstar medical staff

when he arrived in the Infirmary with Mr. Wingo.




                                       - 13 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 14 of 50




                                        49.

      Mr. Wingo was taken to the infirmary in a wheelchair because he had

difficulty walking at that time.

                                        50.

      Mr. Wingo arrived in the infirmary on September 28, 2019 at 11:52 p.m. and

at that time, he requested to go to the hospital, but the nurses and CCADC officers

would not call for an ambulance and did not take him to the hospital.

                                        51.

      When Mr. Wingo arrived in the infirmary, neither Nurse Yvette Burton,

Nurse Shanna Griffith nor Kelly Jones physically examined Mr. Wingo.

                                        52.

      Neither Nurse Yvette Burton, Nurse Griffith nor Kelly Jones called a

physician regarding Mr. Wingo when he arrived in the infirmary or any time

throughout the evening and early morning hours of September 28-29, 2019.

                                        53.

      Nurse Yvette Burton entered a note in Mr. Wingo’s medical records stating

that she had spoken with a Dr. Hindi and that Dr. Hindi admitted Mr. Wingo to the

infirmary.




                                       - 14 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 15 of 50




                                       54.

      Dr. Hindi was never called or involved in Mr. Wingo’s care.

                                       55.

       After Mr. Wingo arrived in the infirmary, he was put in a cell where he was

not removed until after 7:30 a.m. on September 29, 2019.

                                       56.

      Mr. Wingo had difficulty walking when he was initially placed in his cell

upon admission to the infirmary.

                                       57.

      In the morning hours of September 29, 2019, Mr. Wingo was removed from

his cell in the infirmary to be transferred to a padded Close Observation Cell

located in the infirmary extension.

                                       58.

      Throughout the evening and early morning hours of September 28-29, 2019,

Mr. Wingo complained of pain and communicated his complaints of pain to the

Wellstar medical staff including Nurse Yvette Burton, Nurse Kelly Jones, and

Nurse Shanna Griffith.




                                      - 15 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 16 of 50




                                         59.

      At times throughout the evening and early morning hours of September 28-

29, 2019, Mr. Wingo complained to Wellstar medical staff of issues with his ulcer

and abdominal pain.

                                         60.

      Throughout the evening and early morning hours of September 28-29, 2019,

Mr. Wingo asked Wellstar medical staff, including Nurse Yvette Burton and Nurse

Shanna Griffith to go to the hospital.

                                         61.

      Nurse Kelly Jones was aware of Mr. Wingo’s requests to go to the hospital

throughout the evening and early morning hours of September 28-29, 2019.

                                         62.

       Mr. Wingo was in physical distress throughout the evening and early

morning hours of September 28 -29, 2019.

                                         63.

      Wellstar medical staff did not physically examine Mr. Wingo throughout the

evening and early morning hours of September 28-29, 2019.




                                         - 16 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 17 of 50




                                       64.

      After initially admitting Mr. Wingo to the infirmary on September 28, 2019,

Wellstar medical staff did not check Mr. Wingo’s vitals any other times throughout

the evening and early morning hours of September 28-29, 2019.

                                       65.

      Nurse Shanna Griffith played cards on her computer at times during the

early morning hours of September 29, 2019.

                                       66.

      At times, Nurse Shanna Griffith surfed the internet for non-medical related

reasons during the early morning hours of September 29, 2019.

                                       67.

      At times, Nurse Shanna Griffith watched football on her computer at times

during the early morning hours of September 29, 2019.

                                       68.

       On September 29, 2019, Nurse Shanna Griffith entered at least two notes

for Mr. Wingo.

                                       69.

      At or around 3:54 a.m. on September 29, 2019, Nurse Shanna Griffith

entered a note into Mr. Wingo’s medical chart that included language that Mr.

Wingo’s original compliant was nausea and vomiting from detoxing off IV Heroin,




                                      - 17 -
            Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 18 of 50




then changed complaint to ulcers, then Mr. Wingo stated he needed to go to

hospital for penile discharge, his vitals were stable, and that he was in no acute

distress.

                                         70.

       Nurse Yvette Burton and Nurse Kelly Jones observed Nurse Shanna Griffith

enter the 3:54 note and approved same.

                                         71.

       Nurse Griffith did not check Mr. Wingo’s vitals at or around 3:54 a.m. and

did not know with medical certainty if Mr. Wingo’s vitals were stable at that time.

                                          72.

       None of the Wellstar medical staff checked Mr. Wingo’s vitals at or around

3:54 a.m. and could not have known if his vitals were stable at that time.

                                          73.

       Mr. Wingo did show signs of acute distress throughout early morning hours

of September 29, 2019.

                                          74.

       At or around 5:40 a.m. on September 29, 2019, Nurse Griffith enters a note

into Mr. Wingo’s medical chart that “Pt able to eat 100% of breakfast tray. No

complaints of nausea or vomiting.”




                                         - 18 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 19 of 50




                                         75.

      Nurse Kelly Jones and Nurse Samantha Garland observed Nurse Griffith

enter the 5:40 a.m. note and assisted her in entering same.

                                         76.

      Nurse Shanna Griffith did not personally observe Mr. Wingo’s breakfast tray

at any time during the morning hours of September 29, 2019.

                                         77.

      Nurse Kelly Jones did not personally observe Mr. Wingo’s breakfast tray at

any time during the morning hours of September 29, 2019.

                                         78.

      Nurse Samantha Garland did not personally observe Mr. Wingo’s breakfast

tray at any time during the morning hours of September 29, 2019.

                                         79.

      None of the Wellstar medical staff personally observed Mr. Wingo’s

breakfast tray at any time during the morning hours of September 29, 2019.

                                         80.

      On September 29, 2019, after Mr. Wingo was in the infirmary for at least

seven and a half hours, Wellstar Charge Nurse Annaleen Visser had Mr. Wingo

removed from the infirmary and taken to a padded Close Observation Cell.




                                        - 19 -
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 20 of 50




                                           81.

      At or around 7:50 a.m. on September 29, 2019, Nurse Annaleen Visser

entered a note in Mr. Wingo’s medical chart that Mr. Wingo was being loud,

disruptive, fighting with other inmates, pretending he can’t walk and drug seeking.

                                           82.

      At the time, Nurse Visser entered the 7:50 note Mr. Wingo had already been

taken to the padded Close Observation Cell.

                                           83.

      At or around 7:31 a.m. on September 29, 2019, Mr. Wingo exited the

infirmary cell after the cell door was opened by Deputy Lynda Marshall and was

on the ground in front of the nurses’ station from 7:31 a.m. – 7:40 a.m.

                                           84.

      From 7:31 a.m. – 7:40 a.m. on September 29, 2019, Mr. Wingo was in

physical distress in front of the nurses’ station.

                                           85.

      From 7:28 a.m. – 7:32 a.m. Mr. Wingo appeared to faint or fall to the ground

in his cell at least three times. Two of those times were when he was in the front

area of the cell and the third time he was in the shower area of the cell.




                                          - 20 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 21 of 50




                                         86.

      None of the Wellstar medical personnel including Nurse Annaleen Visser,

Nurse Samantha Garland, and Nurse Shannea Hopkins assisted Mr. Wingo while

he was on the floor in front of the nursing station from 7:31 a.m. – 7:40 a.m. on

September 29, 2019.

                                         87.

      At or around 7:31 a.m. Deputy Lynda Marshall opened Mr. Wingo’s cell and

he dropped to the ground in front of the nurses’ station.

                                         88.

      At or around 7:31 a.m. on September 29, 2019, Sgt Charles Gordon entered

the infirmary and saw Mr. Wingo on the floor in front of the nurses’ station.

                                         89.

      Mr. Wingo was in physical distress and in need of immediate medical

attention when Sergeant Gordon saw Mr. Wingo on the ground in front of the

infirmary cell.

                                         90.

      In September 2019, Sergeant Gordon had been with the CCAD for 20 years

and had experience dealing with inmates in need of medical attention.

                                         91.

      Sergeant Gordon was the Infirmary Supervisor on September 29, 2019.




                                        - 21 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 22 of 50




                                         92.

      Per CCADC policies and procedures, Sergeant Gordon had the authority to

call an ambulance for Mr. Wingo on September 29, 2019.

                                         93.

      At or around 7:40 a.m. Sergeant Gordon escorted Mr. Wingo from in front

of his cell to a chair in front of the nurses’ station by grabbing Mr. Wingo by his

uniform collar and placing him in a chair.

                                         94.

      Mr. Wingo attempted to rest his head on a medical gurney in front of the

nurses’ station, but Sergeant Gordon would not allow Mr. Wingo to place his head

on the gurney and pulled him back to his chair at least twice.

                                         95.

      At or around 7:43 a.m. on September 29, 2019, CCADC Watch Commander

Major Branson Harris entered the infirmary and spoke with Nurse Annaleen Visser

regarding moving Mr. Wingo.

                                         96.

      At the time, Major Branson Harris entered the infirmary Mr. Wingo was in

obvious physical distress and needed immediate medical attention.




                                        - 22 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 23 of 50




                                          97.

      Major Harris had been with the CCAD for 30 years and had experience

dealing with inmates in need of medical attention.

                                           98.

      Per CCADC policies and procedures, Major Harris had the authority to call

an ambulance for Mr. Wingo on September 29, 2019.

                                           99.

      Nurse Visser communicated to Major Branson Harris that Mr. Wingo was

acting out, detoxing and should be removed to the isolated Close Observation Cell.

                                          100.

      At or around 7:46 a.m. Major Branson Harris with the assistance of Sergeant

Gordon began to walk Mr. Wingo to the padded Close Observation Cell.

                                          101.

      Mr. Wingo was unable to walk from the infirmary to the Close Observation

Cell and fell to the ground on the way.

                                          102.

      Neither Major Harris nor Sergeant Gordon took Mr. Wingo back to the

infirmary after he fell to the ground on his way walking to the infirmary.




                                          - 23 -
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 24 of 50




                                       103.

        Major Harris and Sergeant Gordon with the assistance of Deputy Nasie

Mejia placed Mr. Wingo in a wheelchair and Mr. Wingo was wheeled to the Close

Observation Cell.

                                       104.

        Mr. Wingo was too weak to walk to the padded Close Observation Cell.

                                       105.

        Major Harris, Sergeant Gordon, and Deputy Nasie Mejia then placed Mr.

Wingo’s body in the Close Observation Cell 18, removed Mr. Wingo’s clothes and

Major Harris placed a suicide smock on his back.

                                       106.

        Deputy Paul Wilkerson came to Mr. Wingo’s cell while Major Harris,

Sergeant Gordon and Deputy Mejia placed Mr. Wingo in the padded Close

observation cell.

                                       107.

        Deputy Wilkerson put two cups of water in Mr. Wingo’s Close Observation

cell.

                                       108.

        At or around 7:50 a.m. Major Harris, Sergeant Gordon, and Deputy Mejia

left the padded Close Observation cell Mr. Wingo was in and closed the door.




                                       - 24 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 25 of 50




                                        109.

      Mr. Wingo was in obvious physical distress when he was placed in the

padded Close Observation Cell and when Major Harris, Sgt Gordon and Deputy

Mejia exited the padded Close Observation Cell.

                                        110.

      Mr. Wingo had a serious medical condition when he was removed from the

infirmary and taken to the padded Close Observation Cell.

                                        111.

      Mr. Wingo’s serious medical condition was obvious to non-medical people

and he needed immediate medical care.

                                        112.

      Neither Sergeant Gordon nor Major Harris requested that Mr. Wingo receive

any medical care after they put Mr. Wingo in the Close Observation Cell.

                                        113.

      Less than 12 minutes after Major Harris, Sergeant Gordon and Deputy Mejia

left the padded Close Observation Cell Mr. Wingo was placed, Mr. Wingo never

moved again on his own initiative.

                                        114.

      Deputy Paul Wilkerson was responsible for monitoring the padded Close

Observation Cell Mr. Wingo was placed in.




                                      - 25 -
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 26 of 50




                                       115.

       CCADC written policies state that Close Observation Cells are to be

monitored every 15 minutes.

                                       116.

       CCADC practice is that Close Observation Cells are monitored every 12

minutes.

                                       117.

       The proper way to monitor a Close Observation cell is to physically look

into the cell and determine if the detainee and/or inmate is breathing by looking at

his/her chest rise and fall.

                                       118.

       Deputy Paul Wilkerson did not look into Mr. Wingo’s cell on at least two

occasions when he walked by Mr. Wingo’s padded Close Observation Cell and

scanned Mr. Wingo’s cell indicating that he had monitored Mr. Wingo’s cell.

                                       119.

       At or around 8:49 a.m. Deputy Wilkerson opened Mr. Wingo’s padded

Close Observation and noticed that he was not moving and was unresponsive.

                                       120.

       At or around 8:52 a.m. a Code Blue was called for Mr. Wingo.




                                       - 26 -
          Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 27 of 50




                                        121.

        CCADC staff and Wellstar medical staff were unable to obtain a pulse,

blood pressure or respiration for Mr. Wingo. Mr. Wingo’s skin was cool and

clammy at that time and his stomach was distended. His pupils were fixed and non-

reactive. He was unable to follow verbal commands.



                             COUNT I
             VIOLATION OF SECTION 42 U.S.C. SECTION 1983
                         ALL DEFENDANTS


                                        122.

        Plaintiffs re-allege and incorporate herein the allegations contained in

Paragraphs 1 through 121 as if fully stated herein.

                                        123.

        This count is asserted against all defendants in their individual capacities

only.

                                        124.

        The conditions in which a pre-convicted detainee is confined is subject to

scrutiny under the Eighth and Fourteenth Amendments of the United States

Constitution and subject to actions under Section 1983.




                                        - 27 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 28 of 50




                                        125.

      The acts of Sheriffs, deputies, nurses, and jail staff members in a detention

facility in addressing an inmates’ medical care are acts under color of state law.

                                        126.

      Defendant Wellstar had a contract with CCADC to provide medical services

to inmates. Accordingly, all medical personnel acting pursuant to that contract

acted under color of state law.

                                        127.

      Defendants acted under color of State law under the circumstances of this

case as detailed above.

                                        128.

      Mr. Wingo suffered a serious medical condition in that his ulcer had

perforated and that he needed immediate medical care or he was going to die.

                                        129.

      Mr. Wingo’s need for medical treatment was or should have been obvious to

all defendants, but even if it was not Mr. Wingo communicated the issue with his

ulcer throughout the evening and early morning hours of September 28-29, 2019.




                                        - 28 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 29 of 50




                                      130.

      Defendants deprived Mr. Wingo of rights and privileges afforded to him

under the Eighth and Fourteenth Amendments of the United States Constitution in

violation of 42 U.S.C. § 1983.

                                      131.

      Defendants, individually and collectively, had an obligation to make sure

that detainees/inmates at CCADC received reasonable medical care when needed.

                                      132.

      Defendants, individually and collectively, had an obligation to ensure that

the serious medical needs of detainees/inmates detained at CCADC were timely

and adequately addressed.

                                      133.

      Defendants failed to attend to Mr. Wingo’s serious medical condition and

did not provide him medical care when he was in obvious physical distress and

needed medical care.

                                      134.

      Defendants’ failure to adequately attend to Mr. Wingo’s serious medical

condition caused his death.




                                      - 29 -
            Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 30 of 50




                                        135.

       Defendants’ failure to adequately attend to Mr. Wingo’s serious medical

condition was in violation of the Eighth and Fourteenth Amendments of the United

States Constitution.

                                        136.

       Defendants’ conduct evinced a deliberate indifference to the serious medical

needs and safety of Mr. Wingo.

                                        137.

       Defendants Nurse Annaleen Visser, Nurse Yvette Burton, Nurse Kelly

Jones, Nurse Shanna Griffith, Nurse Samantha Garland and Nurse Shannea

Hopkins violated Mr. Wingo’s constitutional right to receive medical care when he

was suffering from a serious medical condition by failing to provide him medical

care while he was housed in the infirmary and failing to send him to the hospital

after he repeatedly requested same and displayed obvious signs of physical

distress.

                                        138.

       Nurse Annaleen Visser further violated Mr. Wingo’s constitutional right to

receive medical care after she was told by other Wellstar medical personnel that he

could not breath and was asking for help, and Nurse Visser refused to examine Mr.




                                        - 30 -
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 31 of 50




Wingo or check his vitals and refused to allow anyone else to examine Mr. Wingo

or check his vitals.

                                        139.

      Defendants Major Harris, Sergeant Gordon and Deputy Wilkerson violated

Mr. Wingo’s constitutional right to receive medical care by failing to make sure

that he received medical care in the infirmary after witnessing Mr. Wingo in

obvious physical distress on numerous occasions from 7:31 a.m. through 9:00 a.m.

                                        140.

      Major Harris and Sergeant Gordon had both worked at the CCADC for over

30 and 20 years respectively and had witnessed individuals in medical distress and

were both trained to identify individuals in medical distress.

                                        141.

      Major Harris and Sergeant Gordon witnessed Mr. Wingo experiencing a

serious medical condition and unable to walk on his own. Major Harris and

Sergeant Gordon then placed Mr. Wingo in a wheelchair and wheeled him in a

padded Close Observation Cell.

                                        142.

      Major Harris, Sergeant Gordon and Deputy Paul Wilkerson saw Mr.

Wingo’s condition when they placed him in the padded Close Observation Cell

and knew or should have known that he was experiencing a serious medical




                                        - 31 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 32 of 50




condition and needed medical attention. They all ignored his serious medical

condition and left him to die.

                                       143.

      Defendants knew or should have known that their failure to provide Mr.

Wingo medical care could result in him suffering permanent injury or harm.

                                       144.

      Defendants acts showed a deliberate indifference to Mr. Wingo’s medical

condition and need for medical attention in violation of Eighth and Fourteenth

Amendments of the United States Constitution.

                                       145.

      Defendants failure to provide Mr. Wingo medical care caused his death.



                 COUNT II – NEGLIGENCE
  WELLSTAR HEALTH SYSTEM, INC., NURSE ANNALEEN VISSER,
   NURSE YVETTE BURTON, NURSE SHANNA GRIFFITH, NURSE
  SAMANTHA GARLAND, NURSE KELLY JONES, NURSE SHANNEA
                       HOPKINS

                                       146.

      Plaintiffs re-allege and incorporate herein the allegations contained in

Paragraphs 1 through 145 above as if fully stated herein.




                                       - 32 -
         Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 33 of 50




                                        147.

      Plaintiff asserts this count against Defendants Wellstar, Nurse Annaleen

Visser, Nurse Yvette Burton, Nurse Shanna Griffith, Nurse Samantha Garland,

Nurse Kelly Jones, and Nurse Shannea Hopkins (hereinafter collectively referred

to as “Wellstar Defendants”).

                                        148.

      At all material times hereto, Wellstar Defendants were charged with the duty

of using due and proper care in treating, caring for, and attending to Mr. Kevil

Wingo.

                                        149.

      Nurse Yvette Burton, Nurse Shanna Griffith and Nurse Kelly Jones were the

nurses assigned to care for Mr. Wingo on September 28-29, 2019 from around

11:45 p.m. to 6:00 a.m. Nurse Annaleen Visser, Nurse Samantha Garland and

Nurse Shannea Hopkins were assigned to care for Mr. Wingo on September 29,

2019 from around 6:00 a.m. until he died.

                                        150.

      The standard of care for a registered nurse is the reasonable degree of care

and skill which, under similar conditions and like circumstances, is ordinarily

employed by the profession generally.




                                        - 33 -
           Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 34 of 50




                                        151.

      The standard of care for registered nurses treating patients in general and in

confinement includes:

      a. Assess the patient/client in a systematic, organized manner;

      b. Formulate a nursing diagnosis based on accessible, communicable, and

recorded data (which is collected in a systematic and continuous manner);

      c. Plan care which includes goals and prioritized nursing approaches or

measures derived from the nursing diagnoses;

      d. Implement strategies to provide for patient/client participation in health

promotion, maintenance, and restoration;

      e. Initiate nursing actions to assist the patient/client to maximize his/her

health capabilities;

      f. Evaluate with the patient/client the status of goal achievement as a basis

for reassessment, reordering of priorities, new goal-setting and revision of the plan

of nursing care;

      g. Communicate, collaborate, and function with other members of the health

team to provide optimum care;

      h.     Respect the dignity and rights of the patient/client regardless of

socioeconomic status, personal attributes, or nature of health problems; and




                                        - 34 -
           Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 35 of 50




      i. Provide nursing care without discrimination on the basis of diagnosis, age,

sex, race, creed, or color.

                                        152.

      The standard of care for a licensed practical nurse treating patients in general

and in confinement includes:

      a.       Participating in patient assessment activities and the planning,

implementation, and evaluation of the delivery of health care services and other

specialized tasks when appropriately educated and consistent with board rules and

regulations;

      b. Providing direct personal patient observation, care, and assistance in

hospitals, clinics, nursing homes, or emergency treatment facilities, or other health

care facilities in areas of practice including, but not limited to: coronary care,

intensive care, emergency treatment, surgical care and recovery, obstetrics,

pediatrics, outpatient services, dialysis, specialty labs, home health care, or other

such areas of practice;

      c. Performing comfort and safety measures;

      d. Administering treatments and medications by various routes;

      e. Participating in the management and supervision of unlicensed personnel

in the delivery of patient care; and

      f. Performing other specialized tasks as appropriately educated.




                                        - 35 -
            Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 36 of 50




                                        153.

       Nurse Yvette Burton, Nurse Shanna Griffith, Nurse Annaleen Visser, and

Nurse Samantha Garland had a duty to Mr. Wingo to practice nursing within the

standard of care and violated the standard of care for registered nurses by failing to

care for Mr. Wingo as indicated in Paragraph 151(a) – (i).

                                        154.

       Nurse Yvette Burton failed to send Mr. Wingo to the hospital for care and

treatment when he initially presented to the infirmary and throughout the early

morning hours of September 29, 2019 when Mr. Wingo was in obvious physical

distress.

                                        155.

       Nurse Burton did not contact a physician regarding Mr. Wingo’s care

throughout the evening and early morning hours of September 28-29, 2019.

                                        156.

       Nurse Burton did not physically examine Mr. Wingo when she was

contacted by deputies regarding his care and when he was housed in the infirmary.

                                        157.

       Nurse Shanna Griffith failed to send Mr. Wingo to the hospital for care and

treatment when he initially presented to the infirmary and throughout the early




                                        - 36 -
            Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 37 of 50




morning hours of September 29, 2019 when Mr. Wingo was in obvious physical

distress.

                                        158.

       Nurse Griffith did not contact a physician regarding Mr. Wingo’s care

throughout the evening and early morning hours of September 28-29, 2019.

                                        159.

       Nurse Griffith did not physically examine Mr. Wingo when he was housed

in the infirmary.

                                        160.

       Nurse Griffith did not care for Mr. Wingo and should have checked his

vitals regularly and evaluated and assessed Mr. Wingo.

                                        161.

       Nurse Annaleen Visser did not properly care for Mr. Wingo and should have

reviewed his chart when her shift began, evaluated, and examined Mr. Wingo

when he was in obvious physical distress and checked his vitals when Mr. Wingo

was in obvious physical distress.

                                        162.

       Nurse Visser failed to send Mr. Wingo to the hospital for care and treatment

when she saw him in the infirmary in obvious physical distress.




                                        - 37 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 38 of 50




                                        163.

      Nurse Visser did not contact a physician regarding Mr. Wingo’s care

throughout the morning of September 29, 2019.

                                        164.

      Nurse Visser did not physically examine Mr. Wingo when he was housed in

the infirmary in obvious physical distress.

                                        165.

      Nurse Samantha Garland should have evaluated, examined, and cared for

Mr. Wingo when she saw him in obvious physical distress.

                                        166.

      Nurse Garland failed to send Mr. Wingo to the hospital for care and

treatment when was in obvious physical distress.

                                        167.

      Nurse Garland did not contact a physician regarding Mr. Wingo’s care the

morning of September 29, 2019.

                                        168.

      Nurse Garland did not physically examine Mr. Wingo when he was housed

in the infirmary in obvious physical distress.




                                        - 38 -
            Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 39 of 50




                                          169.

          Nurse Kelly Jones and Nurse Shannea Hopkins had a duty to Mr. Wingo to

practice nursing within the standard of care and violated the standard of care for

licensed practical nurses by failing to care for Mr. Wingo as indicated in Paragraph

152(a) – (f).

                                          170.

          Both Nurse Kelly Jones and Nurse Shannea Hopkins failed to care for Mr.

Wingo at all when they saw that he was in physical distress and failed to check his

vitals.

                                          171.

          The Wellstar nurses’ failure to properly care for Mr. Kevil Wingo, Sr.

caused his death on September 29, 2019.

                                          172.

          At all times pertinent hereto, Nurse Annaleen Visser, Nurse Yvette Burton,

Nurse Shanna Griffith, Nurse Samantha Garland, Nurse Shannea Hopkins, and

Nurse Kelly Jones were acting within the course and scope of their employment

with Wellstar.

                                          173.

          Wellstar is liable for acts and omissions of the nurses stated in Paragraph

172 under the doctrine of respondeat superior, agency or apparent agency.




                                          - 39 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 40 of 50




                COUNT III – NEGLIGENCE
  MAJOR BRANSON HARRIS, SERGEANT CHARLES GORDON AND
               DEPUTY PAUL WILKERSON

                                       174.

      Plaintiffs re-allege and incorporate herein the allegations contained in

Paragraphs 1 through 173 above as if fully stated herein.

                                       175.

      Plaintiff asserts this count against Major Branson Harris, Sergeant Charles

Gordon, and Deputy Paul Wilkerson in their individual capacities only.

(hereinafter collectively referred to as “CCADC Defendants”)

                                       176.

      Providing medical care for inmates is a ministerial duty.

                                       177.

      CCADC Defendants must follow the written policies and procedures of the

Cobb County Sheriff’s Office (“CCSO”).

                                       178.

      Following the CCSO’s policies and procedures is a ministerial duty.

                                       179.

      CCSO policies and procedures provide that inmates shall have adequate and

proper access to emergency medical care. Medical staff shall ensure that prompt




                                       - 40 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 41 of 50




medical attention (response) is provided in situations deemed a medical

emergency. Policy 2-06-04.00

                                        180.

      CCSO policies and procedures provide that staff shall be observant and

responsive to signs of an emergency medical situation within the facility. Policy 2-

06-04.01

                                        181.

      CCSO policies and procedures provide that the delivery of emergency

medical services shall be a top priority, taking precedence over routine duties and

responsibilities. Policy 2-06-04.01

                                        182.

      CCSO policies and procedures provide that the following medical conditions

may constitute a medical emergency.

   a. Head injury or severe bleeding.

   b. Severe burns.

   c. Serious breathing difficulties or breathing has stopped.

   d. No pulse.

   e. Seizures, convulsions or severe tremors

   f. Unconscious, fainting (unresponsive).

   g. Chest pains




                                        - 41 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 42 of 50




   h. Other symptoms indicating a serious medical emergency.

   i. Any life-threatening injury or illness. Policy 2-06-04.01

                                       183.

      CCSO policies and procedures provide that inmates requiring emergency

treatment beyond the facility’s resources and capabilities shall be transported to a

designated treatment facility or the nearest emergency room. Inmates requiring

increased monitoring or close observation may be placed in Close Observation

Cells. Policy 2-3-07.01

                                       184.

      CCADC Defendants failed to provide Mr. Kevil Wingo emergency medical

care in violation of the aforementioned CCSO policies and procedures despite Mr.

Wingo’s obvious need for emergency medical care when Major Harris and

Sergeant Gordon took him from the infirmary to the Close Observation Cell. At

that time, Mr. Wingo had fainted, had difficulty breathing, was unable to walk on

his own, was in severe pain, losing consciousness, and was in severe obvious pain.

                                       185.

      CCSO policies and procedures provide that Medical or security personnel

may request placement of an inmate into Close Observation for reasons that

include but are not limited to:

   a. Inmate exhibits signs of abnormal behavior (e.g. hearing voices);




                                       - 42 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 43 of 50




   b. Inmate is displaying marked change in behavior occurring over an extended

      period of time (e.g. refusal of means or shower);

   c. Inmate refused to take medication; and

   d. Inmate speaks of or acts on threats of self-harm or threatens to harm others.

      Policy 2-03-07.01

                                         186.

      Mr. Kevil Wingo did not display signs of self-harm, refusal of meals or

showers or a refusal to take medication.

                                         187.

      CCSO policies and procedures provide that Inmates placed in Close

Observation shall require security staff to complete one or more forms for

placement in Close Observation. Those forms include:

   a. Notice of Segregation: The watch commander shall complete this form when

      authorizing placement of inmates in Close Observation or for other

      circumstances.

   b. Request for Placement in Close Observation: Any employee may complete

      this form for processing when requesting placement of inmates into Close

      Observation for various reasons.




                                         - 43 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 44 of 50




   c. Recommended Housing Assignment by Medical or Mental Health Staff:

      Any healthcare provider shall complete this form when requesting placement

      of inmates to be housed in Close Observation.

                                        188.

      The Request for Placement in Close Observation form includes an

evaluation and assessment section that one must indicate that the inmate meets the

criteria for placemen in a Close Observation Cell.

                                        189.

      The Request for Placement in Close Observation form is required to be

completed to ensure that an inmate meets the requirements for placement in a

Close Observation Cell and has been medically cleared for placement in same.

                                        190.

      When an inmate is placed in Close Observation an OMS facility incident

report shall be generated by the staff members making the request and

   a. Shall detail the reasons for requesting placement in Close Observation;

   b. Employees immediate Supervisor shall be notified;

   c. A copy of the facility incident report shall be provided to mental health

      professional; and

   d. A copy of the facility incident report shall be forwarded to classification

      staff to affect a re-classification review. Policy 2-03-07.01




                                        - 44 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 45 of 50




                                       191.

      None of the CCADC Defendants completed any of the required forms and/or

incident reports for Mr. Wingo to be placed in a Close Observation Cell.

                                       192.

      CCSO policies and procedures provide that the placement of inmates in a

Close Observation Cell requires staff to conduct frequent and random

observation/security rounds that shall not be more than 15 minutes apart. Policies

2-03-07.01; 2-03-01.00

                                       193.

      CCSO policies and procedures provide that monitoring of inmates in a Close

Observation Cell shall include an unobstructed visual check to ensure the inmate’s

presence and physical well-being. Policy 2-03-07.01

                                       194.

      Deputy Paul Wilkerson did not properly monitor Mr. Wingo after he was

placed in Close Observation Cell.

                                       195.

      Deputy Paul Wilkerson did not perform an unobstructed visual check to

ensure Mr. Wingo’s presence and physical well-being on at least two occasions

while Mr. Wingo was housed in the Close Observation Cell.




                                       - 45 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 46 of 50




                                        196.

      The CCADC Defendants violated one or more of the aforementioned CCSO

policies and procedures.

                                        197.

      CCADC Defendants negligently performed or failed to perform their

ministerial functions in failing to provide Mr. Wingo emergency medical care; in

failing to call for an ambulance for Mr. Wingo when he was in physical distress in

Infirmary and when they transported Mr. Wingo to padded Close Observation Cell;

in failing to complete required evaluations and forms for Mr. Wingo to be placed

in a Close Observation Cell; and in failing to properly monitor Mr. Wingo after he

was placed in padded Close Observation Cell.

                                        198.

      Mr. Wingo’s death was proximately caused by the CCADC Defendants as

alleged herein.

                        COUNT IV
      PUNTIVE DAMAGES AGAINST NURSE ANNALEEN VISSER

                                        199.

      Plaintiffs re-allege and incorporate herein the allegations contained in

Paragraphs 1 through 198 above as if fully stated herein.

                                        200.

      This Count is asserted against Nurse Annaleen Visser only.



                                        - 46 -
           Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 47 of 50




                                        201.

      The acts and omissions of Annaleen Visser as alleged showed intent, willful

misconduct, malice, fraud, wantonness, oppression and/or that entire want of care

which raised the presumption of conscious indifference to the consequences

entitling Plaintiffs to an award of punitive damages in an amount sufficient to deter

Nurse Annaleen Visser from the same or similar actions in the future in accordance

with O.C.G.A. § 51-12-5.1.

                                        202.

      Nurse Annaleen Visser is a trained registered nurse that has worked at the

CCADC for over 20 years.

                                        203.

      Nurse Annaleen Visser harbored negative feelings against Mr. Wingo based

on Mr. Wingo being a black male.

                                        204.

      Nurse Annaleen Visser harbors negative feelings against black people in

general.

                                        205.

      Nurse Annaleen Visser routinely treated the white inmates more favorably

than the black inmates.




                                        - 47 -
        Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 48 of 50




                                       206.

      Nurse Annaleen Visser knew that if she withheld medical care to Kevil

Wingo in his condition that he would die.

                                       207.

      Nurse Annaleen Visser’s conduct was done with reckless disregard of Mr.

Wingo’s rights.

                                       208.

      The acts and omissions of Defendant Annaleen Visser justify an award of

punitive damages to Plaintiffs.

                                   DAMAGES

                                       209.

      Plaintiffs are entitled to recover as Administrator of Kevil Wingo’s Estate

and as Mr. Wingo’s Children for both Survivorship and Wrongful Death Claims

including but not limited to Mr. Wingo’s pain and suffering, medical, funeral, and

other expenses, the full value of Mr. Wingo’s life, mental anguish, loss of society,

companionship, care, and guidance that was proximately caused by all Defendants

for its Section 1983 violations and Negligence.




                                       - 48 -
          Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 49 of 50




                             JURY TRIAL DEMANDED

                                           210.

        Plaintiffs demand a trial by a jury on all matters that can be so tried.



        WHEREFORE, Plaintiff respectfully requests this Court enter Judgment

against Defendants for actual and compensatory damages, award punitive damages

against Nurse Annaleen Visser, attorney fees, costs, and all other relief the Court

deems just and equitable.



                                  CERTIFICATION

        Plaintiffs’ counsel certifies that this brief has been prepared with 14 Point

Font.




                                          - 49 -
       Case 1:20-cv-03662-AT Document 1 Filed 09/03/20 Page 50 of 50




     This 3rd day of September, 2020.


                                   Respectfully submitted,

                                   s/ Timothy J. Gardner
                                   TIMOTHY J. GARDNER
                                   Georgia Bar No. 115430
                                   HENRIETTA G. BROWN
                                   Georgia Bar No. 253547
                                   Attorneys for Plaintiffs


Gardner Trial Attorneys, LLC
3100 Cumberland Blvd.
Suite 1470
Atlanta, GA 30339
Phone: 770.693.8202
Fax: 404.393.9838
tjg@gardnertrialattorneys.com
hgb@gardnertrialattorneys.com




                                    - 50 -
